UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21317 Stadion Investment Trust (Exact name of registrant as specified in charter) 1061 Cliff Dawson Road, Watkinsville, Georgia30677 (Address of principal executive offices)(Zip code) Jennifer T. Welsh, Esq. ALPS Fund Services, Inc., 1290 Broadway, Suite 1100, Denver, CO80203 (Name and address of agent for service) Registrant's telephone number, including area code: (706) 583-5207 Date of fiscal year end: May 31, 2013 Date of reporting period: June 1, 2013 through November 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. SEMI-ANNUALREPORT November 30, 2013 STADION MANAGED FUND STADION CORE ADVANTAGE FUND STADION OLYMPUS FUND™ STADION TRILOGY FUND™ STADION TACTICAL INCOME FUND STADION MARKET OPPORTUNITY FUND TABLE OF CONTENTS Letter to Shareholders 1 Performance Information 4 Disclosure of Fund Expenses 16 Schedules of Investments 18 Statements of Assets and Liabilities 27 Statements of Operations 29 Statements of Changes in Net Assets 31 Financial Highlights 35 Notes to Financial Statements 52 Additional Information 62 Stadion Investment Trust Letter to Shareholders November 30, 2013 (Unaudited) Dear Stadion Shareholder, We are pleased to present the semi-annual report for the six months ended November 29, 2013 for Stadion Managed Fund, Stadion Core Advantage Fund, and our newer funds – the Stadion Olympus Fund, the Stadion Trilogy Fund, the Stadion Tactical Income Fund, and the Stadion Market Opportunity Fund. Each is a series of Stadion Investment Trust. 6 Month Market Condition Overview Equity Markets During the past six months equity markets have oscillated with the general trend being positive, but with some extended periods of market declines.During this time equity indices such as the S&P 500 Index traded in a rather wide range from a low of 1573.09 on June 24, 2013 to a high of 1807.23 reached just prior to the end of November. The June 20th trading session, the day following the Fed’s comments discussing the possibility of decreasing the $85 Billion per month bond purchase programs, was especially volatile with the S&P losing about 2.5%, easily the largest single day decline of 2013 up to that point, as well as the biggest single day loss in over a year and a half, since November 2011. By June 24th the market had dipped 4.77% from its high for the month. Subsequently, Fed speakers indicated that any tapering of bond purchases would be postponed.This seemed to allow equity markets to rally briefly into early August, but by August 15th that price action quickly tuned negative again as most equity markets worldwide dropped with the US Market being one of the hardest hit with the S&P 500 Index dropping 4.63% from its early month peak. September brought renewed positive price action, but again the rally only lasted 13 trading days as the uncertainty of potential fiscal gridlock in Washington DC and a shutdown of most non-essential government functions loomed causing another dip in equity prices that lasted into October when both political parties were finally able to come to at least a temporary agreement on fiscal issues. With the temporary debt ceiling agreement and the Fed delaying the tapering of asset purchases equity prices were able to trundle higher through the end of November. Bond Markets Interest rates continued to climb during the 1st half of the previous 6 month period. We saw rates on the 10-year Treasury bond start the end of May at the 2.10% level. After a rampant climb towards the end of June (over 0.40% in the span of 5 days), rates continued to climb, eventually reaching a high of 3% in the beginning of September. From that high point, rates retreated over the following two months, retracing nearly ½ of the June-September climb to close October back near the 2.5% level. However, over the last month rates turned around and retraced ½ of the September-October decline, climbing back up 0.25% to close out the period at 2.75%. During June, both investment grade and high yield spreads widened dramatically, having a ‘double whammy’ effect on those sectors in light of interest rates also spiking. However, during the beginning of July spreads tightened to recover nearly all of the June losses, and subsequently continued to tighten through the remainder of the period. Stadion Managed Fund and Stadion Core Advantage Fund We incorporate Stadion Managed and Core Advantage Funds together since both are guided by Stadion’s long-term proprietary, technically-based, trend following model. The difference is that Managed is ‘fully unconstrained,’ ranging from100% equity exposure to 100% cash or cash equivalents, while Core Advantage employs a core-satellite structure, with 50% (satellite) actively managed using our tactical model,and 50% (core) tactically managed and fully invested at all times. Both employ broad-based market index exchange-traded funds (“ETFs”), major sector-based, international and, at times, specialty ETFs. Percentages of holdings are determined by the relative strength of employed asset classes as determined by our proprietary model.Our process for entering newly up trending markets is to generally stick with large liquid market-based ETFs, and then as the trend more fully develops, broaden exposure according to where our model identifies the best opportunities.During favorable conditions, we also utilize an active trade-up process, which means we constantly evaluate holdings, using our technical ranking and screening system to replace under-performers with what we believe will be better performing holdings. Core Advantage may be appropriate for those who want approximately half of their investment positioned in the market at all times, and Managed for those seeking as much protection from declining markets as Stadion can offer. Stadion Managed Fund and Stadion Core Advantage Fund Performance During the 6 months ended November 30, 2013 the equity markets, as reflected by key indexes, were positive. The S&P 500 Index was up 11.91%, the Nasdaq Composite Index rose 9.37%, the Russell 2000 Index rose 16.88%, and the Dow Jones Industrial Average was up 7.71%. During the same period, Managed Fund – Class A was down -1.64% and Core Advantage Fund – Class A was up 3.19%%.These numbers exclude the impact of the 5.75% sales load. Stadion Olympus Fund Stadion’s international entry, the Stadion Olympus Fund, launched April 2, 2012.Although Olympus presents higher risk/return characteristics among our lineup of defensive funds, like all Stadion portfolios, it is designed to mitigate risk.It is similar to the Stadion Managed Fund in using a Semi-Annual Report|November 30, 2013 1 Stadion Investment Trust Letter to Shareholders November 30, 2013 (Unaudited) trend-following model to help assess market conditions to identify when to be invested. With a security ranking measure to identify leading asset classes, it can move to fully defensive positions when risk levels are deemed high. Olympus borrows from Stadion's domestic model by leveraging cyclical price measures for long term trend exposure, intermediate term price measures for more reactive and adaptive allocations, and a risk management overlay incorporating speculative emerging market trends and volatility to help guide shorter term allocations within the intermediate and longer term mandates. When fully defensive, the Fund has the ability to invest in cash or money market funds. November capped a challenging six month period for the Stadion Olympus Strategy as markets shifted direction from up to down to up again, always troubling for any trend following strategy. For the six month period ending November 29, 2013 Stadion Olympus Fund Class A returned 1.07%, which does not include a deduction for the 5.75% sales load. The benchmarks for Olympus include the MSCI EAFE and the MSCI Emerging market Indices which were up 12.35% and 2.51% respectfully for the six months ending November 29, 2013. Because Stadion's Olympus measures a combination of intermediate and longer-term signals on 34 major world benchmarks, including developed and emerging markets, Olympus’ returns will therefore be positioned between the developed and emerging international markets, as occurred for much ofthis period. The month of June provided a decline of approximately 14% for the emerging markets and roughly half or approximately 7% for the developed markets. As we entered this period our technical indicators began to identify increased risk in the international markets and the Fund was only partially invested moving to a fully defensive position by mid- June experiencing only a 2.5% decline. By July sentiment was beginning to turn more bullish globally based on improving economic data and perceived cheaper valuations driven primarily in the larger developed markets. This trend continued through November 2013. Weak markets like Japan and volatility in the emerging markets along with their underperformance over the six month period resulted in Olympus being underinvested for the majority of the period as European equities were the lone standout in the international space. Stadion Trilogy Fund The Stadion Trilogy Fund is a multi-strategy portfolio designed to generate positive returns regardless of market direction, with an emphasis on lower risk and volatility than the U.S. equity markets. Trilogy is designed to be uncorrelated to traditional asset classes and maintains risk management positions at all times. The portfolio consists of an equity component, an income component and a trend component. The allocation to each component varies based on Trilogy's investment model. While Trilogy's goal is to produce positive returns annually, monthly returns within the components may be asymmetrical according to the periodic valuations of positions. For the six month period ended November 30, 2013, the Stadion Trilogy Fund Class A (excluding impact of 5.75% sales load) returned 1.01% while the Barclay’s U.S. Aggregate Bond Index was down -0.56% and the S&P 500 Index was up 11.91%%. Stadion Tactical Income Fund The Stadion Tactical Income Fund joined our lineup at the end of 2012.The strategy will normally allocate 60-70% of the assets to a sector-rotation type strategy which will be comprised of exposures found in the Barclays U.S. Aggregate Bond Index (treasuries, investment-grade credit, and MBS).The credit exposure and duration of these holdings will be determined by which segments are showing stronger trends than that of the Aggregate.The strategy will also allocate 30-40% of the assets to either high yield securities or treasuries.This allocation is determined by our existing equity-based model. The strategy also has the ability to allocate to other asset classes (i.e. Emerging Markets, TIPS, floating rate, non-US Dollar, etc.) based our on ranking mechanism. During the first five months of the calendar year, the Fund traded in line with its benchmark. However, June was a challenging month for the Fund. The Fund was affected by the aforementioned spike in both interest rates and credit spreads during the month. Additionally, concerns in China negatively affected our small position in Dim Sum bonds, which traded nearly 4% lower during the same time period.These three effects took their toll on the Fund’s performance. However, from that point going forward, the Fund traded much closer to its benchmark.Due to our short duration/higher spread positioning relative to the benchmark; the Fund had positive performance but trailed slightly during the September rate rally.This was followed by outperformance over the next couple months as rates again climbed.Overall for the period from May 31 through November 29th, the Fund’s Class A returned -2.25% (excluding impact of 5.75% sales load) as compared to -0.56% for the benchmark. Stadion Market Opportunity Fund On April 1, 2013, after shareholder approval, the ETF Market Opportunity Fund was reorganized into the Stadion Investment Trust and renamed the Stadion Market Opportunity Fund. Stadion Money Management, LLC (“Stadion”) of Watkinsville, Georgia became the adviser to the Fund. The Fund commenced operation on May 3, 2004. Just like Stadion's other funds, Market Opportunity follows a rules based, disciplined, proprietary model that quantitatively ranks all actively traded ETF’s which first pass a fundamental review. The ranking is based upon risk adjusted return. The holdings of the Fund are adjusted so that the ETFs 2 www.stadionfunds.com Stadion Investment Trust Letter to Shareholders November 30, 2013 (Unaudited) showing strength in the model are purchased and held. Those showing weakness in the model are sold or not considered for purchase. The goal of the Fund’s investment process is to produce above market returns while assuming below market risk. What differentiates Market Opportunity from Stadion's trend following strategies is that instead of going to cash, the model will attempt to signal a mix of defensive and non-correlated assets to allocate amongst during turbulent times with a goal of providing better risk adjusted returns over time. For the six month period ended November 30, 2013, the Stadion Market Opportunity Fund Class I returned 8.10% while the S&P 500 Index was up 11.91%. Stadion Model Observations and Market Outlook We are now approaching 60 months of a cyclical bull market and through these cyclical bull-market colored glasses things still appear rosy, which is just the moment you should question what can go wrong, especially with another fiscal debate looming as well as a tapering of never before seen levels of stimulus. With the market reaching new all-time highs we are reminded of the risks that are often overlooked during this phase of the market cycle. Remember, all markets move in cycles and at this point we believe that the need for risk protection within a portfolio is as important as ever.It is precisely why we have a full suite of investment strategies offering a defensive bias. At Stadion we emphasize lasting results. Stadion’s defensive strategies incorporate a disciplined, long term approach to investing. At Stadion, we focus on full market cycles (FMC). FMC’s are not specified durations but rather the time it takes for the market to experience the full range of market conditions. Thank you for your continued support and allowing us to serve you and the Funds. Please feel free to contact us with any questions or concerns. Sincerely, Stadion Money Management Brad Thompson, CFA Chief Investment Officer Stadion Money Management, LLC The views in this report were those of the Funds’ investment adviser as of the date of this Report and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Funds and do not constitute investment advice. Investment in the Funds are subject to investment risks, including, without limitation, market risk, management style risk, risks related to “fund of funds” structure, sector risk, fixed income risk, tracking risk, risks related to ETF net asset value and market price, foreign securities risk, risks related to portfolio turnover and small capitalization companies risk. Since the Funds are a “fund of funds,” an investor will indirectly bear fees and expenses charged by the underlying ETFs and investment companies in which the Funds invest in addition to the Funds’ direct fees and expenses. Derivative instruments can be volatile and the potential loss to the Funds may exceed the Funds’ initial investment. Derivative instruments may be difficult to value and may be subject to wide swings in valuations caused by changes in the value of the underlying instrument. The use of these instruments requires special skills and knowledge of investment techniques that are different than those normally required for purchasing and selling securities. The Funds could also experience losses if they are unable to close out a position because the market for an instrument or position is or becomes illiquid. The Funds’ foreign investments generally carry more risks than funds that invest strictly in U.S. assets, including currency risk, geographic risk, and emerging market risk. Risks can also result from varying stages of economic and political development; differing regulatory environments trading days, and accounting standards; and higher transaction costs of non-U.S. markets. More information about these risks and other risks can be found in the Funds’ prospectus. The S&P 500® Total Return Index is an unmanaged index of 500 common stocks chosen for market size, liquidity and industry group representation. It is a market-value weighted index. The index is not actively managed and does not reflect any deduction for fees, expenses or taxes. Beta is a measure of systematic risk, or the sensitivity of a manager to movements in the benchmark. A beta of 1 implies that you can expect the movement of a manager’s return series to match that of the benchmark used to measure beta. Correlation is a measure of how investments move in relation to one another. A correlation of 1 means the two asset classes move exactly in line with each other, while a correlation of -1 means they move in the exact opposite direction. One may not invest directly in an index. Semi-Annual Report|November 30, 2013 3 Stadion Managed Fund Performance Information November 30, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Stadion Managed Fund(a), the S&P 500® Total Return Index and 80% S&P 500® and 20% Barclays U.S. Aggregate Bond Index Average Annual Total Returns(b) (for periods ended November 30, 2013) 6 Month 1 Year 5 Year Since Inception(c) Stadion Managed Fund - A - NAV -1.64% 5.93% 2.51% 2.93% Stadion Managed Fund - A - POP -7.29% -0.20% 1.30% 2.09% Stadion Managed Fund - C - NAV -2.09% 5.13% 1.69% 2.11% Stadion Managed Fund - C - CDSC -3.07% 4.13% 1.69% 2.11% Stadion Managed Fund - I - NAV -1.63% 6.10% 2.74% 3.17% S&P 500® Total Return Index 11.91% 30.30% 17.60% 6.72%(d) 80% S&P 500® and 20% Barclays US Aggregate Bond Index 9.35% 23.30% 15.28% 6.65%(d) (a) The line graph above represents performance of Class A shares only, which will vary from the performance of Class C and Class I shares based on the difference in loads and fees paid by shareholders in different classes. The change in value of the initial $10,000 investment shown for Class A shares in the line graph reflects the maximum front-end sales load of 5.75%. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) Class A, Class C and I shares of the Fund commenced operations on September 15, 2006, October 1, 2009 and May 28, 2010, respectively. The performance shown for Class C and I shares for periods pre-dating the commencement of operations of those classes reflects the performance of the Fund’s Class A shares, the initial share class, calculated using the fees and expenses of Class C and I shares respectively and without the effect of any fee and expense limitations or waivers. If Class C and I shares of the Fund had been available during periods prior to October 1, 2009 and May 28, 2010, respectively, the performance shown may have been different. (d) Represents the period from September 15, 2006 (date of original public offering of Class A shares) through November 30, 2013. The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-222-7636. An investor should consider a Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. For information on the Fund’s expense ratios, please see the Financial Highlights tables found within this Report. The Total Annual Fund Operating Expenses for Class A, Class C and Class I are 1.84%, 2.60% and 1.64%, respectively. 4 www.stadionfunds.com Stadion Managed Fund Performance Information November 30, 2013 (Unaudited) POP, the “Public Offering Price”, and NAV, the “Net Asset Value” price, are terms used to describe what share price was applied to Class A and/or Class C shares at the time of purchase. A CDSC (“Contingent Deferred Sales Charge”) is a redemption fee that can be applied if purchased shares are redeemed prior to a specified holding period. For additional information please consult the Fund’s Prospectus. The S&P 500® Total Return Index is an unmanaged index of 500 common stocks chosen for market size, liquidity and industry group representation. It is a market-value weighted index. The index is not actively managed and does not reflect any deduction for fees, expenses or taxes. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An investor may not invest directly in an index. Diversification does not eliminate the risk of experiencing investment losses. Information included or referred to on, or otherwise accessible through, our website is not intended to form part of or be incorporated into this report or the Fund's prospectus. Portfolio Composition (as a % of net assets) Semi-Annual Report|November 30, 2013 5 Stadion Core Advantage Fund Performance Information November 30, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Stadion Core Advantage Fund(a), the S&P 500® Total Return Index and 80% S&P 500® and 20% Barclays U.S. Aggregate Bond Index Average Annual Total Returns(b) (for periods ended November 30, 2013) 6 Month 1 Year 5 Year Since Inception(c) Stadion Core Advantage Fund - A - NAV 3.19% 15.31% 8.54% 3.75% Stadion Core Advantage Fund - A - POP -2.73% 8.72% 7.26% 2.90% Stadion Core Advantage Fund - C - NAV 2.78% 14.27% 7.69% 2.93% Stadion Core Advantage Fund - C - CDSC 1.78% 13.27% 7.69% 2.93% Stadion Core Advantage Fund - I - NAV 3.31% 15.46% 8.77% 3.96% S&P 500® Total Return Index 11.91% 30.30% 17.60% 6.72%(d) 80% S&P 500® and 20% Barclays US Aggregate Bond Index 9.35% 23.30% 15.28% 6.65%(d) (a) The line graph above represents performance of Class A shares only, which will vary from the performance of Class C and Class I shares based on the difference in loads and fees paid by shareholders in different classes. The change in value of the initial $10,000 investment shown for Class A shares in the line graph reflects the maximum front-end sales load of 5.75%. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) Class A, Class C and I shares of the Fund commenced operations on September 15, 2006, October 1, 2009 and May 28, 2010, respectively. The performance shown for Class C and I shares for periods pre-dating the commencement of operations of those classes reflects the performance of the Fund’s Class A shares, the initial share class, calculated using the fees and expenses of Class C and I shares respectively and without the effect of any fee and expense limitations or waivers. If Class C and I shares of the Fund had been available during periods prior to October 1, 2009 and May 28, 2010, respectively, the performance shown may have been different. (d) Represents the period from September 15, 2006 (date of original public offering of Class A shares) through November 30, 2013. The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-222-7636. An investor should consider a Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. For information on the Fund’s expense ratios, please see the Financial Highlights tables found within this Report. The Total Annual Fund Operating Expenses for Class A, Class C and Class I are 2.25%, 3.45% and 2.63 %, respectively. The Fund’s investment advisor, Stadion Money Management, LLC (the “Advisor”) has agreed to waive fees and reimburse for other operating expenses (exclusive of interest expense on 6 www.stadionfunds.com StadionCore Advantage Fund Performance Information November 30, 2013 (Unaudited) any borrowings, taxes, brokerage commissions, extraordinary expenses, acquired fund fees and expenses and payments, if any, under a Rule 12b-1 Distribution Plan) in excess of 1.70% of the average daily net assets for Class A, Class C, and Class I, until at least October 1, 2014. POP, the “Public Offering Price”, and NAV, the “Net Asset Value” price, are terms used to describe what share price was applied to Class A and/or Class C shares at the time of purchase. A CDSC (“Contingent Deferred Sales Charge”) is a redemption fee that can be applied if purchased shares are redeemed prior to a specified holding period. For additional information please consult the Fund’s Prospectus. The S&P 500® Total Return Index is an unmanaged index of 500 common stocks chosen for market size, liquidity and industry group representation. It is a market-value weighted index. The index is not actively managed and does not reflect any deduction for fees, expenses or taxes. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An investor may not invest directly in an index. Diversification does not eliminate the risk of experiencing investment losses. Information included or referred to on, or otherwise accessible through, our website is not intended to form part of or be incorporated into this report or the Fund's prospectus. Portfolio Composition (as a % of net assets) Semi-Annual Report|November 30, 2013 7 Stadion Olympus Fund ™ Performance Information November 30, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Stadion Olympus Fund™(a) and theMSCI World ex USA Index Average Annual Total Returns(b) (for periods ended November 30, 2013) 6 Month 1 Year Since Inception(c) Stadion Olympus Fund™ - A - NAV 1.07% 8.30% 1.92% Stadion Olympus Fund™ - A - POP -4.74% 2.09% -1.65% Stadion Olympus Fund™ - C - NAV 0.72% 7.51% 1.15% Stadion Olympus Fund™ - C - CDSC -0.28% 6.51% 1.15% Stadion Olympus Fund™ - I - NAV 1.19% 8.58% 2.21% MSCI World ex USA Index 9.51% 18.75% 11.44%(d) (a) The line graph above represents performance of Class A shares only, which will vary from the performance of Class C and Class I shares based on the difference in loads and fees paid by shareholders in different classes. The change in value of the initial $10,000 investment shown for Class A shares in the line graph reflects the maximum front-end sales load of 5.75%. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) Class A inception: 04/02/12; Class C inception: 04/02/12; Class I inception: 04/02/12. (d) Represents the period from April 2, 2012 (date of original public offering of Class A shares) through November 30, 2013. The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-222-7636. An investor should consider a Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. For information on the Fund’s expense ratios, please see the Financial Highlights tables found within this Report. The Total Annual Fund Operating Expenses for Class A, Class C and Class I are 3.29%, 73.63% and 4.10%, respectively. The Fund’s investment advisor, Stadion Money Management, LLC (the “Advisor”) has agreed to waive fees and reimburse for other operating expenses (exclusive of interest expense on any borrowings, taxes, brokerage commissions, extraordinary expenses, acquired fund fees and expenses and payments, if any, under a Rule 12b-1 Distribution Plan) in excess of 1.70% of the average daily net assets for Class A, Class C, and Class I, until at least October 1, 2014. POP, the “Public Offering Price”, and NAV, the “Net Asset Value” price, are terms used to describe what share price was applied to Class A and/or Class C shares at the time of purchase. A CDSC (“Contingent Deferred Sales Charge”) is a redemption fee that can be applied if purchased shares are redeemed prior to a specified holding period. For additional information please consult the Fund’s Prospectus. 8 www.stadionfunds.com Stadion Olympus Fund ™ Performance Information November 30, 2013 (Unaudited) The MSCI World ex USA Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets excluding the United States. An investor may not invest directly in an index. Diversification does not eliminate the risk of experiencing investment losses. Information included or referred to on, or otherwise accessible through, our website is not intended to form part of or be incorporated into this report or the Fund's prospectus. Portfolio Composition (as a % of net assets) Semi-Annual Report|November 30, 2013 9 StadionTrilogy Fund ™ Performance Information November 30, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Stadion Trilogy Fund™(a) and the S&P 500® Total Return Index Average Annual Total Returns(b) (for periods ended November 30, 2013) 6 Month 1 Year Since Inception(c) Stadion Trilogy Fund™ - A - NAV 1.01% 3.49% 4.15% Stadion Trilogy Fund™ - A - POP -4.84% -2.46% 0.51% Stadion Trilogy Fund™ - C - NAV 0.58% 2.75% 3.41% Stadion Trilogy Fund™ - C - CDSC -0.42% 1.75% 3.41% Stadion Trilogy Fund™ - I - NAV 1.16% 3.78% 4.43% S&P 500® Total Return Index 11.91% 30.30% 18.19%(d) (a) The line graph above represents performance of Class A shares only, which will vary from the performance of Class C and Class I shares based on the difference in loads and fees paid by shareholders in different classes. The change in value of the initial $10,000 investment shown for Class A shares in the line graph reflects the maximum front-end sales load of 5.75%. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) Class A inception: 04/02/12; Class C inception: 04/02/12; Class I inception: 04/02/12. (d) Represents the period from April 2, 2012 (date of original public offering of Class A shares) through November 30, 2013. The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-222-7636. An investor should consider a Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. For information on the Fund’s expense ratios, please see the Financial Highlights tables found within this Report. The Total Annual Fund Operating Expenses for Class A, Class C and Class I are 2.08%, 3.51% and 2.16%, respectively. The Fund’s investment advisor, Stadion Money Management, LLC (the “Advisor”) has agreed to waive fees and reimburse for other operating expenses (exclusive of interest expense on any borrowings, taxes, brokerage commissions, extraordinary expenses, acquired fund fees and expenses and payments, if any, under a Rule 12b-1 Distribution Plan) in excess of 1.70% of the average daily net assets for Class A, Class C, and Class I, until at least October 1, 2014. POP, the “Public Offering Price”, and NAV, the “Net Asset Value” price, are terms used to describe what share price was applied to Class A and/or Class C shares at the time of purchase. A CDSC (“Contingent Deferred Sales Charge”) is a redemption fee that can be applied if purchased shares are redeemed prior to a specified holding period. For additional information please consult the Fund’s Prospectus. 10 www.stadionfunds.com StadionTrilogy Fund ™ Performance Information November 30, 2013 (Unaudited) The S&P 500® Total Return Index is an unmanaged index of 500 common stocks chosen for market size, liquidity and industry group representation. It is a market-value weighted index. The index is not actively managed and does not reflect any deduction for fees, expenses or taxes. An investor may not invest directly in an index. Diversification does not eliminate the risk of experiencing investment losses. Information included or referred to on, or otherwise accessible through, our website is not intended to form part of or be incorporated into this report or the Fund's prospectus. Portfolio Composition (as a % of net assets) Semi-Annual Report|November 30, 2013 11 StadionTactical Income Fund Performance Information November 30, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Stadion Tactical Income Fund(a) and Barclays Capital U.S. Aggregate Bond Index Average Annual Total Returns(b) (for periods ended November 30, 2013) 6 Month Since Inception(c) Stadion Tactical Income Fund - A - NAV -2.25% -3.13% Stadion Tactical Income Fund - A - POP -7.83% -8.70% Stadion Tactical Income Fund - I - NAV -2.10% -2.20% Barclays Capital U.S. Aggregate Bond Index -0.56% -1.47%(d) (a) The line graph above represents performance of Class A shares only, which will vary from the performance of Class I shares based on the difference in loads and fees paid by shareholders in different classes. The change in value of the initial $10,000 investment shown for Class A shares in the line graph reflects the maximum front-end sales load of 5.75%. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) Class A inception: 12/31/12; Class I inception: 2/14/13. (d) Represents the period from December 31, 2012 (date of original public offering of Class A shares) through November 30, 2013. The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-222-7636. An investor should consider a Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. For information on the Fund’s expense ratios, please see the Financial Highlights tables found within this Report. The Total Annual Fund Operating Expenses for Class A and Class I are 1.68% and 1.39%, respectively. The Fund’s investment advisor, Stadion Money Management, LLC (the “Advisor”) has agreed to waive fees and reimburse for other operating expenses (exclusive of interest expense on any borrowings, taxes, brokerage commissions, extraordinary expenses, acquired fund fees and expenses and payments, if any, under a Rule 12b-1 Distribution Plan) in excess of 1.15% of the average daily net assets for Class A and Class I, until at least October 1, 2014. POP, the “Public Offering Price”, and NAV, the “Net Asset Value” price, are terms used to describe what share price was applied to Class A shares at the time of purchase. For additional information please consult the Fund’s Prospectus. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. 12 www.stadionfunds.com StadionTactical Income Fund Performance Information November 30, 2013 (Unaudited) An investor may not invest directly in an index. Diversification does not eliminate the risk of experiencing investment losses. Information included or referred to on, or otherwise accessible through, our website is not intended to form part of or be incorporated into this report or the Fund's prospectus. Portfolio Composition (as a % of net assets) Semi-Annual Report|November 30, 2013 13 StadionMarket Opportunity Fund Performance Information November 30, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Stadion Market Opportunity Fund(a), the S&P 500® Total Return Index and 80% S&P 500® and 20% Barclays U.S. Aggregate Bond Index Average Annual Total Returns(b) (for periods ended November 30, 2013) 6 Month 1 Year 5 Year Since Inception(d) Stadion Market Opportunity Fund - A – NAV(C) 7.99% 20.37% 16.03% 6.71% Stadion Market Opportunity Fund - A - POP(C) 1.82% 13.45% 14.66% 6.05% Stadion Market Opportunity Fund - C - NAV(C) 7.54% 19.45% 15.16% 5.91% Stadion Market Opportunity Fund - C - CDSC(C) 6.54% 18.45% 15.16% 5.91% Stadion Market Opportunity Fund - I - NAV 8.10% 20.71% 16.32% 6.98% S&P 500® Total Return Index 11.91% 30.30% 17.60% 7.38%(e) 80% S&P 500® and 20% Barclays US Aggregate Bond Index 9.35% 23.30% 15.28% 7.06%(e) (a) The line graph above represents performance of Class I shares only, which will vary from the performance of Class A and Class C shares based on the difference in loads and fees paid by shareholders in different classes. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) The performance shown includes that of the predecessor Fund, the ETF Market Opportunity Fund, a series of Aviemore Trust, which was reorganized into the Fund, as of the close of business on March 29, 2013. Performance information for Class A and Class C shares prior to April 1, 2013, reflects the performance of Class I shares adjusted for the higher expenses paid by Class A and Class C shares. (d) Class I, Class A and C shares of the Fund commenced operations on April 29, 2004, April 1, 2013 and April 1, 2013, respectively. The performance shown for Class A and C shares for periods pre-dating the commencement of operations of those classes reflects the performance of the Fund’s Class I shares, the initial share class, calculated using the fees and expenses of Class A and C shares respectively and without the effect of any fee and expense limitations or waivers. If Class A and C shares of the Fund had been available during periods prior to April 1, 2013, the performance shown may have been different. (e) Represents the period from April 29, 2004 (date of original public offering of Class I shares) through November 30, 2013 The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-222-7636. An investor should consider a Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. For information on the Fund’s expense ratios, please see the Financial Highlights tables found within this Report. 14 www.stadionfunds.com StadionMarket Opportunity Fund Performance Information November 30, 2013 (Unaudited) The Total Annual Fund Operating Expenses for Class A, Class C and Class I are 2.16%, 2.91% and 1.91%, respectively. The Fund’s investment advisor, Stadion Money Management, LLC (the “Advisor”) has agreed to waive fees and reimburse for other operating expenses (exclusive of interest expense on any borrowings, taxes, brokerage commissions, extraordinary expenses, acquired fund fees and expenses and payments, if any, under a Rule 12b-1 Distribution Plan) in excess of 1.70% of the average daily net assets for Class A, Class C, and Class I, until at least October 1, 2014. POP, the “Public Offering Price”, and NAV, the “Net Asset Value” price, are terms used to describe what share price was applied to Class A and/or Class C shares at the time of purchase. A CDSC (“Contingent Deferred Sales Charge”) is a redemption fee that can be applied if purchased share are redeemed prior to a specified holding period. For additional information please consult the Fund’s Prospectus. The S&P 500® Total Return Index is an unmanaged index of 500 common stocks chosen for market size, liquidity and industry group representation. It is a market-value weighted index. The index is not actively managed and does not reflect any deduction for fees, expenses or taxes. The Barclays Capital U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An investor may not invest directly in an index. Diversification does not eliminate the risk of experiencing investment losses. Information included or referred to on, or otherwise accessible through, our website is not intended to form part of or be incorporated into this report or the Fund's prospectus. Portfolio Composition (as a % of net assets) Semi-Annual Report|November 30, 2013 15 StadionInvestment Trust Disclosure of Fund Expenses November 30, 2013 (Unaudited) We believe it is important for you to understand the impact of costs on your investment. As a shareholder of the Funds, you may incur two types of costs: (1) transaction costs, possibly including front-end and contingent deferred sales loads; and (2) ongoing costs, including management fees, distribution (12b-1) fees and other Fund expenses. The following examples are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. A mutual funds ongoing costs are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The expenses in the tables that follow are based on an investment of $1,000 made at the beginning of the most recent semi-annual period (June 1, 2013) and held until the end of the period (November 30, 2013). The tables that follow illustrate the Funds’ costs in two ways: Actual fund return – This section helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Funds actual returns, and the third column shows the dollar amount of operating expenses that would have been paid by an investor who started with $1,000 in the Funds. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period.” Hypothetical 5% return – This section is intended to help you compare the Funds’ ongoing costs with those of other mutual funds. It assumes that the Fund had an annual return of 5% before expenses during the period shown, but that the expense ratio is unchanged. In this case, because the returns used are not the Funds’ actual returns, the results do not apply to your investment. The example is useful in making comparisons because the SEC requires all mutual funds to calculate expenses based on a 5% return. You can assess the Funds’, ongoing costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that expenses shown in the tables are meant to highlight and help you compare ongoing costs only and do not reflect any transaction costs, such as sales charges (loads). The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about the Funds’ expenses, including historical annual expense ratios, can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Funds’ prospectus. Beginning Account Value 6/1/13 Ending Account Value 11/30/13 Expense Ratio(a) Expenses Paid During period 6/1/13 - 11/30/13(b) Stadion Managed Fund - Class A Based on Actual Fund Return 1.52% Based on Hypothetical 5% Return (before expenses) 1.52% Stadion Managed Fund - Class C Based on Actual Fund Return 2.28% Based on Hypothetical 5% Return (before expenses) 2.28% Stadion Managed Fund - Class I Based on Actual Fund Return 1.30% Based on Hypothetical 5% Return (before expenses) 1.30% Stadion Core Advantage Fund - Class A Based on Actual Fund Return 1.89% Based on Hypothetical 5% Return (before expenses) 1.89% Stadion Core Advantage Fund - Class C Based on Actual Fund Return 2.66% Based on Hypothetical 5% Return (before expenses) 2.66% Stadion Core Advantage Fund - Class I Based on Actual Fund Return 1.70% Based on Hypothetical 5% Return (before expenses) 1.70% 16 www.stadionfunds.com StadionInvestment Trust Disclosure of Fund Expenses November 30, 2013 (Unaudited) Beginning Account Value 6/1/13 Ending Account Value 11/30/13 Expense Ratio(a) Expenses Paid During period 6/1/13 - 11/30/13(b) Stadion Olympus Fund - Class A Based on Actual Fund Return 1.95% Based on Hypothetical 5% Return (before expenses) 1.95% Stadion Olympus Fund - Class C Based on Actual Fund Return 2.70% Based on Hypothetical 5% Return (before expenses) 2.70% Stadion Olympus Fund - Class I Based on Actual Fund Return 1.70% Based on Hypothetical 5% Return (before expenses) 1.70% Stadion Trilogy Fund - Class A Based on Actual Fund Return 1.75% Based on Hypothetical 5% Return (before expenses) 1.75% Stadion Trilogy Fund - Class C Based on Actual Fund Return 2.51% Based on Hypothetical 5% Return (before expenses) 2.51% Stadion Trilogy Fund - Class I Based on Actual Fund Return 1.54% Based on Hypothetical 5% Return (before expenses) 1.54% Stadion Tactical Income Fund - Class A Based on Actual Fund Return 1.40% Based on Hypothetical 5% Return (before expenses) 1.40% Stadion Tactical Income Fund - Class I Based on Actual Fund Return 1.15% Based on Hypothetical 5% Return (before expenses) 1.15% Stadion Market Opportunity Fund - Class A Based on Actual Fund Return 1.82% Based on Hypothetical 5% Return (before expenses) 1.82% Stadion Market Opportunity Fund - Class C Based on Actual Fund Return 2.60% Based on Hypothetical 5% Return (before expenses) 2.60% Stadion Market Opportunity Fund - Class I Based on Actual Fund Return 1.70% Based on Hypothetical 5% Return (before expenses) 1.70% (a) The Fund's expense ratios have been based on the Fund's most recent fiscal half-year expenses. (b) Expenses are equal to the Fund's annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year (183)/365. Semi-Annual Report|November 30, 2013 17 Stadion Managed Fund Schedule of Investments November 30, 2013 (Unaudited) EXCHANGE-TRADED FUNDS - 98.32% Shares Value Consumer Discretionary Select Sector SPDR® Fund $ Consumer Staples Select Sector SPDR® Fund Industrial Select Sector SPDR® Fund iShares® Russell 1000® ETF iShares® S&P 100® Index Fund SPDR® Dow Jones® Industrial Average ETF Trust SPDR® S&P 500® ETF Trust SPDR® S&P MidCap 400® ETF Trust Technology Select Sector SPDR® Fund Vanguard Growth ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $576,023,056) MONEY MARKET FUNDS - 0.39% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $2,343,701) Total Investments, at Value - 98.71% (Cost $578,366,757) Other Assets in Excess of Liabilities - 1.29% Net Assets - 100.00% $ See Notes to Financial Statements. 18 www.stadionfunds.com Stadion Core Advantage Fund Schedule of Investments November 30, 2013 (Unaudited) EXCHANGE-TRADED FUNDS - 90.39% Shares Value Consumer Discretionary Select Sector SPDR® Fund $ First Trust NASDAQ-100 Equal Weighted Index Fund Guggenheim® S&P 500® Equal Weight ETF Health Care Select Sector SPDR® Fund iShares® Russell 1000® Value Index Fund iShares® S&P 100® Index Fund SPDR® Dow Jones® Industrial Average ETF Trust SPDR® S&P 500® ETF Trust SPDR® S&P MidCap 400® ETF Trust TOTAL EXCHANGE-TRADED FUNDS (Cost $46,645,686) MONEY MARKET FUNDS - 1.79% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $979,453) Total Investments, at Value - 92.18% (Cost $47,625,139) Other Assets in Excess of Liabilities - 7.82% Net Assets - 100.00% $ See Notes to Financial Statements. Semi-Annual Report|November 30, 2013 19 Stadion Olympus Fund ™ Schedule of Investments November 30, 2013 (Unaudited) EXCHANGE-TRADED FUNDS - 99.09% Shares Value iShares® China Large-Cap ETF $ iShares® Core MSCI Emerging Markets ETF iShares® MSCI EAFE Index Fund iShares® MSCI Emerging Markets ETF iShares® MSCI Hong Kong ETF iShares® S&P Global 100® Index Fund Market Vectors® India Small-Cap Index ETF SPDR® EURO STOXX 50 ETF WisdomTree® Europe Hedged Equity Fund WisdomTree® Japan Hedged Equity Fund WisdomTree® United Kingdom Hedged Equity Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $25,325,621) MONEY MARKET FUNDS - 0.92% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $241,403) Total Investments, at Value - 100.01% (Cost $25,567,024) Liabilities in Excess of Other Assets - (0.01)% ) Net Assets - 100.00% $ See Notes to Financial Statements. 20 www.stadionfunds.com Stadion Trilogy Fund ™ Schedule of Investments November 30, 2013 (Unaudited) COMMON STOCKS - 47.95% Shares Value Consumer Discretionary - 4.77% Distributors - 1.21% Genuine Parts Co.(a) $ Hotels Restaurants & Leisure - 1.19% McDonald's Corp.(a) Leisure Equipment & Products - 1.20% Polaris Industries, Inc.(a) Media - 1.17% Time Warner, Inc. Consumer Staples - 8.39% Food & Staples Retailing - 2.41% Costco Wholesale Corp.(a) Sysco Corp.(a) Food Products - 3.61% General Mills, Inc.(a) Kellogg Co.(a) McCormick & Co. Inc. - Non-Voting Shares(a) Household Products - 1.18% Procter & Gamble Co.(a) Tobacco - 1.19% Reynolds American, Inc. Energy - 2.40% Oil Gas & Consumable Fuels - 2.40% Chevron Corp.(a) ConocoPhillips(a) Financials - 5.95% Capital Markets - 1.16% Eaton Vance Corp.(a) Commercial Banks - 2.38% Bank of Montreal Commerce Bancshares, Inc.(a) Insurance - 2.41% Aflac, Inc.(a) Brown & Brown, Inc.(a) Health Care - 3.63% Health Care Equipment & Supplies - 1.18% Abbott Laboratories(a) Semi-Annual Report|November 30, 2013 21 Stadion Trilogy Fund ™ Schedule of Investments November 30, 2013 (Unaudited) COMMON STOCKS - 47.95% (continued) Shares Value Pharmaceuticals - 2.45% Johnson & Johnson(a) $ Merck & Co. Inc Industrials - 8.44% Aerospace & Defense - 2.41% Lockheed Martin Corp.(a) United Technologies Corp.(a) Commercial Services & Supplies - 1.20% Waste Management, Inc. Electrical Equipment - 1.19% Emerson Electric Co.(a) Machinery - 1.21% Illinois Tool Works, Inc.(a) Road & Rail - 1.22% Norfolk Southern Corp.(a) Trading Companies & Distributors - 1.21% WW Grainger, Inc.(a) Information Technology - 3.67% Communications Equipment - 1.22% Harris Corp.(a) IT Services - 1.23% Automatic Data Processing, Inc. Software - 1.22% Microsoft Corp.(a) Materials - 3.60% Chemicals - 2.38% Ecolab, Inc.(a) Sigma-Aldrich Corp.(a) Containers & Packaging - 1.22% AptarGroup, Inc.(a) Telecommunication - 1.21% Diversified Telecommunication - 1.21% AT&T, Inc.(a) Utilities - 5.89% Electric Utilities - 3.54% Entergy Corp.(a) Northeast Utilities(a) Southern Co.(a) 22 www.stadionfunds.com Stadion Trilogy Fund ™ Schedule of Investments November 30, 2013 (Unaudited) COMMON STOCKS - 47.95% (continued) Shares Value Gas Utilities - 1.20% National Fuel Gas Co.(a) $ Multi-Utilities - 1.15% Dominion Resources, Inc. TOTAL COMMON STOCKS (Cost $60,903,832) EXCHANGE-TRADED FUNDS - 48.85% Shares Value iShares® Barclays® 1-3 Year Credit Bond Fund(a) $ iShares® Barclays® Intermediate Credit Bond Fund iShares® Barclays® MBS Bond Fund iShares® Floating Rate Note Fund iShares® iBoxx® $ High Yield Corporate Bond Fund PowerShares® Senior Loan Portfolio ProShares® Short VIX Short-Term Futures ETF(b) TOTAL EXCHANGE-TRADED FUNDS (Cost $72,105,301) PURCHASED OPTION CONTRACTS - 4.99% Expiration Date Strike Price Contracts Value Call Option Contracts - 1.74% iShares® 7-10 Year Treasury Bond ETF 06/21/2014 $ $ ProShares® Short VIX Short-Term Futures ETF 12/21/2013 S&P 500® Index: 12/21/2013 85 12/31/2013 01/18/2014 01/18/2014 90 Put Option Contracts - 3.25% iShares® 7-10 Year Treasury Bond ETF 06/21/2014 97 iShares® Intermediate Credit Bond ETF 04/19/2014 iShares® MBS ETF 06/21/2014 S&P 500® Index: 12/21/2013 12/31/2013 01/18/2014 90 06/21/2014 06/21/2014 12/20/2014 12/20/2014 06/19/2015 SPDR S&P 500® ETF Trust: 03/22/2014 03/22/2014 06/21/2014 12/20/2014 12/20/2014 06/19/2015 TOTAL PURCHASED OPTION CONTRACTS (Cost $10,857,133) Semi-Annual Report|November 30, 2013 23 Stadion Trilogy Fund ™ Schedule of Investments November 30, 2013 (Unaudited) MONEY MARKET FUNDS - 3.81% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $5,671,564) Total Investments, at Value - 105.60% (Cost $149,537,830) Written Option Contracts -(5.65)% ) Other Assets in Excess of Liabilities - 0.05% Net Assets - 100.00% $ (a) All or portion of this security is held as collateral for written options. (b) Non-income producing security. WRITTEN OPTION CONTRACTS - 5.65% Expiration Date Strike Price Contracts Premiums Received Value Call Option Contracts - 4.58% iShares® 7-10 Year Treasury Bond ETF 06/21/2014 $ $ $ iShares® Intermediate Credit Bond ETF 04/19/2014 iShares® MBS ETF 06/21/2014 S&P 500® Index: 12/06/2013 45 12/13/2013 90 12/21/2013 30 12/21/2013 85 12/27/2013 90 12/31/2013 90 01/18/2014 90 01/18/2014 06/21/2014 60 12/20/2014 06/19/2015 Put Option Contracts - 1.07% S&P 500® Index: 12/21/2013 12/21/2013 70 12/27/2013 90 01/18/2014 90 06/21/2014 80 06/21/2014 06/21/2014 12/20/2014 Total Written Option Contracts $ $ 24 www.stadionfunds.com Stadion Tactical Income Fund Schedule of Investments November 30, 2013 (Unaudited) EXCHANGE-TRADED FUNDS - 97.98% Shares Value iShares® Barclays® 1-3 Year Credit Bond Fund $ iShares® Barclays® Intermediate Credit Bond Fund iShares® iBoxx® $ High Yield Corporate Bond Fund iShares® iBoxx® $ Investment Grade Corporate Bond ETF PIMCO® 0-5 Year High Yield Corporate Bond Index ETF PowerShares® Chinese Yuan Dim Sum Bond Portfolio PowerShares® Senior Loan Portfolio Vanguard Intermediate-Term Corporate Bond ETF Vanguard Mortgage-Backed Securities ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $6,194,147) MONEY MARKET FUNDS - 1.66% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $105,293) Total Investments, at Value - 99.64% (Cost $6,299,440) Other Assets in Excess of Liabilities - 0.36% Net Assets - 100.00% $ See Notes to Financial Statements. Semi-Annual Report|November 30, 2013 25 StadionMarket OpportunityFund Schedule of Investments November 30, 2013 (Unaudited) EXCHANGE-TRADED FUNDS - 98.54% Shares Value iShares® Core S&P 500® ETF $ iShares® MSCI EMU ETF iShares® Russell 2000® Growth ETF iShares® U.S. Aerospace & Defense ETF Powershares® QQQ Trust Series 1 PowerShares® Water Resources Portfolio SPDR® S&P China ETF Vanguard Growth ETF Vanguard Small-Cap Growth ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $39,021,157) MONEY MARKET FUNDS - 1.56% Shares Value Fidelity® Institutional Money Market Government Portfolio, Class I, 0.010%, 7-day effective yield $ TOTAL MONEY MARKET FUNDS (Cost $700,424) Total Investments, at Value - 100.10% (Cost $39,721,581) Liabilities in Excess of Other Assets - (0.10)% ) Net Assets - 100.00% $ See Notes to Financial Statements. 26 www.stadionfunds.com Stadion Investment Trust Statements of Assets and Liabilities November 30, 2013 (Unaudited) Stadion Managed Fund Stadion Core Advantage Fund Stadion Olympus Fund ASSETS Investments in securities: At acquisition cost $ $ $ At value (Note 2) $ $ $ Dividends receivable 15 Receivable for capital shares sold Receivable for investment securities sold – Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable for investment securities purchased – Payable to Advisor (Note 5) Accrued distribution fees (Note 5) Accrued compliance fees (Note 5) 93 Payable to administrator (Note 5) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ $ Net assets consist of: Paid-in capital $ $ $ Accumulated net investment loss ) ) ) Accumulated net realized gains (losses) from investments ) Net unrealized appreciation on investments Net assets $ $ $ PRICING OF CLASS A SHARES Net assets applicable to Class A shares $ $ $ Class A shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ $ Maximum offering price per share (Note 2) $ $ $ PRICING OF CLASS C SHARES Net assets applicable to Class C shares $ $ $ Class C shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ $ PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ $ $ Class I shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ $ See Notes to Financial Statements. Semi-Annual Report|November 30, 2013 27 Stadion Investment Trust Statements of Assets and Liabilities November 30, 2013 (Unaudited) Stadion Trilogy Fund Stadion Tactical Income Fund Stadion Market Opportunity Fund ASSETS Investments in securities: At acquisition cost $ $ $ At value (Note 2) $ $ $ Dividends receivable 10 Receivable for capital shares sold Receivable from advisor (Note 5) – Other assets TOTAL ASSETS LIABILITIES Written Options at value (Notes 2 and 6) (premiums received $6,827,310, $– and $–, respectively) – – Payable for capital shares redeemed 20 Payable to Advisor (Note 5) Accrued distribution fees (Note 5) Accrued compliance fees (Note 5) – – Payable to administrator (Note 5) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ $ Net assets consist of: Paid-in capital $ $ $ Accumulated net investment income (loss) ) Accumulated net realized gains (losses) from investments and written option contracts ) ) Net unrealized appreciation on investments and written option contracts Net assets $ $ $ PRICING OF CLASS A SHARES Net assets applicable to Class A shares $ $ $ Class A shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ $ Maximum offering price per share (Note 2) $ $ $ PRICING OF CLASS C SHARES Net assets applicable to Class C shares $ N/A $ Class C shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) N/A Net asset value, offering price and redemption price per share (Note 2) $ N/A $ PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ $ $ Class I shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share (Note 2) $ $ $ See Notes to Financial Statements. 28 www.stadionfunds.com Stadion Investment Trust Statements of Operations For the Six Months Ended November 30, 2013 (Unaudited) Stadion Managed Fund Stadion Core Advantage Fund Stadion Olympus Fund INVESTMENT INCOME Dividends $ $ $ TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Distribution fees, Class A (Note 5) Distribution fees, Class C (Note 5) Transfer agent fees, Common (Note 5) Transfer agent fees, Class A (Note 5) Transfer agent fees, Class C (Note 5) – Transfer agent fees Class I (Note 5) Administrative fees (Note 5) Registration and filing fees, Common Professional fees Custodian fees Compliance fees (Note 5) Trustees' fees Printing of shareholder reports Other expenses TOTAL EXPENSES Expenses waived/reimbursed by the Advisor (Note 5) – ) ) NET EXPENSES NET INVESTMENT LOSS ) ) ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains (losses) from investments ) ) Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ $ See Notes to Financial Statements. Semi-Annual Report|November 30, 2013 29 Stadion Investment Trust Statements of Operations For the Six Months Ended November 30, 2013 (Unaudited) Stadion Trilogy Fund Stadion Tactical Income Fund Stadion Market Opportunity Fund INVESTMENT INCOME Dividends $ $ $ Foreign taxes withheld ) – – TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Distribution fees, Class A (Note 5) Distribution fees, Class C (Note 5) – 49 Transfer agent fees, Common (Note 5) Transfer agent fees, Class A (Note 5) Transfer agent fees, Class C (Note 5) – – Transfer agent fees Class I (Note 5) Administrative fees (Note 5) Registration and filing fees, Common Professional fees Custodian fees Compliance fees (Note 5) Trustees' fees Printing of shareholder reports Other expenses TOTAL EXPENSES Expenses waived/reimbursed by the Advisor (Note 5) – ) – NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains (losses) from investments ) ) Net realized losses from written option contracts ) 0 0 Net change in unrealized appreciation on investments Net change in unrealized depreciation on written option contracts ) 0 0 NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ $ ) $ See Notes to Financial Statements. 30 www.stadionfunds.com Stadion Investment Trust Statements ofChanges in Net Assets Stadion Managed Fund Stadion Core Advantage Fund For the Six Months Ended November 30, 2013 (Unaudited) For the Year Ended May 31, 2013 For the Six Months Ended November 30, 2013 (Unaudited) For the Year Ended May 31, 2013 FROM OPERATIONS Net investment income (loss) $ ) $ ) $ ) $ Net realized gains (losses) from investments ) Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS Distributions from net investment income, Class A – – ) – Distributions from net investment income, Class C – – ) – Distributions from net investment income, Class I – – ) – Decrease in net assets from distributions to shareholders – – ) – FROM CAPITAL SHARE TRANSACTIONS (Note 7) Class A Proceeds from sales of shares Net asset value of shares issued in reinvestment of distributions – – – Payments for shares redeemed ) Net increase (decrease) in net assets from Class A share transactions ) ) ) Class C Proceeds from sales of shares Net asset value of shares issued in reinvestment of distributions – – – Payments for shares redeemed ) Net increase (decrease) in net assets from Class C share transactions ) ) ) Class I Proceeds from sales of shares Net asset value of shares issued in reinvestment of distributions – – – Payments for shares redeemed ) Net increase (decrease) in net assets from Class I share transactions ) TOTAL NET INCREASE (DECREASE) IN NET ASSETS ) ) NET ASSETS: Beginning of period End of period $ ACCUMULATED NET INVESTMENT INCOME (LOSS) $ ) $ ) $ ) $ See Notes to Financial Statements. Semi-Annual Report|November 30, 2013 31 Stadion Investment Trust Statements ofChanges in Net Assets Stadion Olympus Fund Stadion Trilogy Fund For the Six Months Ended November 30, 2013 (Unaudited) For the Year Ended May 31, 2013 For the Six Months Ended November 30, 2013 (Unaudited) For the Year Ended May 31, 2013 FROM OPERATIONS Net investment income (loss) $ ) $ ) $ $ Net realized gains (losses) from investments ) ) Net realized losses from written option contracts – – ) ) Net change in unrealized appreciation on investments Net change in unrealized appreciation (depreciation) on written option contracts – – ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Distributions from net investment income, Class A ) – ) ) Distributions from net investment income, Class C ) – – ) Distributions from net investment income, Class I ) – ) ) Distributions from net realized gains, Class A – ) – ) Distributions from net realized gains, Class C – ) – ) Distributions from net realized gains, Class I – ) – ) Decrease in net assets from distributions to shareholders ) FROM CAPITAL SHARE TRANSACTIONS (Note 7) Class A Proceeds from sales of shares Net asset value of shares issued in reinvestment of distributions Payments for shares redeemed ) Net increase in net assets from Class A share transactions Class C Proceeds from sales of shares Net asset value of shares issued in reinvestment of distributions 78 94 – Payments for shares redeemed ) Net increase in net assets from Class C share transactions Class I Proceeds from sales of shares Net asset value of shares issued in reinvestment of distributions Payments for shares redeemed ) Net increase in net assets from Class I share transactions TOTAL NET INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ ACCUMULATED NET INVESTMENT INCOME (LOSS) $ ) $ – $ $ See Notes to Financial Statements. 32 www.stadionfunds.com Stadion Investment Trust Statement ofChanges in Net Assets Stadion Tactical Income Fund For the Six Months Ended November 30, 2013 (Unaudited) For the Period January 2, 2013 (Commencement of operations) to May 31, 2013 FROM OPERATIONS Net investment income $ $ Net realized losses from investments ) ) Net change in unrealized appreciation/(depreciation) on investments ) Net decrease in net assets resulting from operations ) ) DISTRIBUTIONS TO SHAREHOLDERS Distributions from net investment income, Class A ) – Distributions from net investment income, Class I ) – Decrease in net assets from distributions to shareholders ) – FROM CAPITAL SHARE TRANSACTIONS (Note 7) Class A Proceeds from sales of shares Net asset value of shares issued in reinvestment of distributions – Payments for shares redeemed ) ) Net increase in net assets from Class A share transactions Class I Proceeds from sales of shares Net asset value of shares issued in reinvestment of distributions 13 – Payments for shares redeemed ) ) Net increase in net assets from Class I share transactions TOTAL NET INCREASE IN NET ASSETS NET ASSETS: Beginning of period – End of period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ See Notes to Financial Statements. Semi-Annual Report|November 30, 2013 33 Stadion Investment Trust Statement ofChanges in Net Assets Stadion Market Opportunity Fund For the Six Months Ended November 30, 2013 (Unaudited) For the Period May 1, 2013 to May 31, 2013(a) For the Year Ended April 30, 2013 FROM OPERATIONS Net investment loss $ ) $ ) $ ) Net realized gains from investments Net change in unrealized appreciation/(depreciation) on investments ) ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS Distributions from net investment income, Class A ) – – Distributions from net investment income, Class I ) – – Distributions from net realized gains, Class I – – ) Decrease in net assets from distributions to shareholders ) – ) FROM CAPITAL SHARE TRANSACTIONS (Note 7) Class A Proceeds from sales of shares Payments for shares redeemed ) ) (5
